                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

 UNITED STATES OF AMERICA,                          No.   20-00130-01-CR-W-RK

                               Plaintiff,           COUNT ONE:
                                                    (Money Laundering Conspiracy)
        v.                                          18 U.S.C. § 1956(h)
                                                    NMT 10 Years Imprisonment
 BRIAN HUDNALL,                                     NMT $250,000 Fine
 [DOB: 12/28/1976]                                  NMT 3 Years Supervised Release

                               Defendant.            FORFEITURE ALLEGATIONS:
                                                    18 U.S.C. § 982(a)

                                    INFORMATION

       THE UNITED STATES ATTORNEY CHARGES THAT:

                                 GENERAL ALLEGATIONS

       At all times relevant to this Information:

       1.       Defendant BRIAN HUDNALL owned, operated or was the registered agent

for DonDon LLC, formed on April 23, 2018, with an office listed as 118 N Conistor Lane,

Suite B-134, Liberty, MO 64068.

       2.       Phillip Hudnall owned, operated or was the registered agent for the following

businesses:

               a.     BirdDog Oil Equipment, LLC, formed on February 25, 2019, with an office
       listed as 15621 W 87th Street Parkway Suite 262, Lenexa, KS 66219;

               b.     Kansas Oil Reserve LLC (KOR), formed on June 1, 2017, with an office
       listed as 15621 W 87th Street Parkway Suite 262, Lenexa, KS 66219;

                c.      Kansas Oil Reserve 2 LLC (KOR2), formed on August 26, 2018, with an
       office listed as 15621 W 87th Street Parkway Suite 262, Lenexa, KS 66219;

              d.    Phayrn Resources Inc, formed on December 20, 2007, with an office listed
       as 15621 W 87th Street Parkway Suite 262, Lenexa, KS 66219.




              Case 4:20-cr-00130-RK Document 5 Filed 06/17/20 Page 1 of 6
       3.      Defendant BRIAN HUDNALL opened and had signatory power over the

DonDon LLC bank accounts at Bank Liberty, account XX4541 and Pony Express Bank, Liberty,

Missouri, account number XX9990.

       4.      Phillip Hudnall opened and had signatory power over the following bank accounts:

               a.      BirdDog Oil Equipment LLC, Bank of America account number XX9601;

               b.      Kansas Oil Reserves LLC, U.S. Bank account number XX2186;

               c.      Kansas Oil Reserves 2 LLC, U.S. Bank account number XX2147; and

               d.      Phayrn Resources, U.S. Bank account number XX1722.

                                           COUNT ONE

       5.      Paragraphs 1 - 4 of the General Allegations section of this Information are

re-alleged and incorporated by reference as if fully set forth herein.

       6.      Beginning on or about January 2019, and continuing to at least on or about

June 2019, the exact dates being unknown to the United States Attorney, in the Western District

of Missouri and elsewhere, defendant BRIAN HUDNALL did knowingly combine, conspire,

agree, and have a tacit understanding with Phillip Hudnall and others known and unknown to

the United States Attorney to commit an offense against the United States, that is, to

knowingly engage in monetary transactions by, through, and to a financial institution, affecting

interstate or foreign commerce, that is wire transfers of United States currency, knowing that said

transactions involved criminally derived property of a value greater than $10,000, such property

having been derived from a specified unlawful activity, including but not limited to wire fraud, in

violation of Title 18, United States Code, Section 1957.




                                                  2


            Case 4:20-cr-00130-RK Document 5 Filed 06/17/20 Page 2 of 6
                             Manner and Means of the Conspiracy

       7.      Phillip Hudnall and his co-conspirators proposed an opportunity to high net worth

individuals to invest in the purchase, refurnishing and sale of used oil equipment. Phillip Hudnall

informed investors that their principal would be returned within nine months along with 20 - 30%

interest. Phillip Hudnall outlined the process for the investors as follows:

               Our field service engineer or our contact at the large oil company reaches out to

               BirdDog Business Group LLC and informs us that the midsize company has a need

               for specific equipment that the large company currently has in inventory.

               BirdDog Business Group LLC reaches out to investors who are interested in loaning

               the funds in order to purchase and refurbish the equipment.

               After purchasing the equipment, it is immediately shipped to National Oilwell

               Varco where refurbishment usually takes 60-120 days.

               When refurbishment is complete, the equipment is shipped directly to the end buyer

               who has 30 days to pay the invoice for the equipment.

               Upon receipt of funds, we immediately wire or send a check to the investor.

       8.      Phillip Hudnall informed the investors that BirdDog had completed two successful

transactions. Phillip Hudnall informed the investors that Completed Transaction 1 involved a loan

of $244,000 with a loan rate of 30%. Phillip Hudnall represented that the loan was funded on

August 16, 2018, and the transaction was completed on January 28, 2019. Phillip Hudnall

represented that the principal of $244,000 was returned along with interest received of $73,200.

       9.      Phillip Hudnall informed the investors that Completed Transaction 2 involved a

loan of $490,000 with a loan rate of 30%. Phillip Hudnall represented that the loan was funded



                                                 3


            Case 4:20-cr-00130-RK Document 5 Filed 06/17/20 Page 3 of 6
on September 5, 2018, and the transaction was completed on January 28, 2019. Phillip Hudnall

represented that the principal of $490,000 was returned along with interest received of $147,000.

       10.     On or about January 28, 2019, Phillip Hudnall requested that BRIAN HUDNALL

create documents as proof of the prior successfully completed transactions. BRIAN HUDNALL

executed a check on the DonDon Bank Liberty account XX4541 in the amount of $750,500,

payable to STS LLC, an early investor in the “equipment refurbish” scheme. The memo line on

the check stated “Sale of Equipment” and was dated January 28, 2019. DonDon’s Bank Liberty

XX4541 account was closed in November 2018.             Brian Hudnall was the sole signer on

DonDon’s Bank Liberty account XX4541.

       11.     Also on or about January 28, 2019, BRIAN HUDNALL wrote a check on

the closed DonDon Bank Liberty account XX4541, payable to Kansas Oil Reserves LLC in the

amount of $378,200.      BRIAN HUDNALL also created and signed a memorandum from

DonDon to Kansas Oil Reserves LLC which stated the check was your “proportionate share of

funds from the sale of (2) Canrig Series 500 Top Drives.”

       12.     Two checks, which totaled $1,128,700, and the signed memorandum created on

DonDon letterhead were sent to investors by Phillip Hudnall’s partner in BirdDog as proof of the

prior successful transactions. In fact, no prior completed transactions occurred, and no monies

were received from the sale of any oil equipment including any principal or interest.

       13.     Phillip Hudnall transferred approximately $4.1 million from the BirdDog Oil

Equipment LLC Bank of America account to the DonDon LLC Pony Express Bank

account XX9990 in Liberty, Missouri. Thereafter, BRIAN HUDNALL transferred approximately

$4 million from the DonDon account at Pony Express Bank in Liberty, Missouri, to the Kansas

Oil Reserve to the U. S. bank account.

                                                4


             Case 4:20-cr-00130-RK Document 5 Filed 06/17/20 Page 4 of 6
       14.     BRIAN HUDNALL retained approximately $58,000 of the investor monies in the

DonDon account. BRIAN HUDNALL wrote two checks to himself that totaled $34,000, paid

over $15,000 in American Express charges, withdrew approximately $8,000 in cash, and spent

approximately $2,000 on personal use items such as groceries, restaurants, and retail related

purchases.

       All in violation of Title 18, United States Code, Section 1956(h).

                                FORFEITURE ALLEGATIONS

       15.     The allegations of Count One of this Information are re-alleged and fully

incorporated herein for the purpose of alleging forfeiture to the United States of America of certain

property, real and personal, in which the defendant has an interest, pursuant to the provisions of

Title 18, United States Code, Section 982(a)(1).

       16.     Upon conviction of any violation of Title 18, United States Code, Sections 1956

and 1957, the defendant shall forfeit to the United States any property, real or personal,

constituting, or derived from, or traceable to proceeds the person obtained directly or indirectly

pursuant to Title 18, United States Code, Sections 982.

       17.     The property subject to forfeiture includes, but is not limited to, the following:

               a.      Money Judgment and Other Property Involved In or Traceable to the
                       Offenses:

                       Any interest or proceeds traceable thereto of at least $58,000 representing
                       the proceeds obtained by defendant BRIAN HUDNALL, in that such sum
                       in aggregate is involved in, or is derived from, proceeds traceable to the
                       offense set forth in Count One;




                                                   5


             Case 4:20-cr-00130-RK Document 5 Filed 06/17/20 Page 5 of 6
                                      SUBSTITUTE ASSETS

         18.     If the property described above as being subject to forfeiture as a result of any act

or omission of the defendant:

                 a.     cannot be located upon the exercise of due diligence;

                 b.     has been transferred or sold to, or deposited with a third person;

                 c.     has been placed beyond the jurisdiction of the Court;

                 d.     has been substantially diminished in value; or

                 e.     has been commingled with other property which cannot be subdivided
                        without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 18, United States Code, Section 982(b), to seek forfeiture of any other

property of the defendant up to the value of the above-forfeitable property or to seek return of the

property to the jurisdiction of the Court so that the property may be seized and forfeited.

         All pursuant to the provisions of Title 18, United States Code, Section 982(a)(1), and the

procedures outlined in Title 21, United States Code, Section 853(p).

                                                       Timothy A. Garrison
                                                       United States Attorney

                                               By:     /s/ Kathleen D. Mahoney

                                                       Kathleen D. Mahoney
                                                       Assistant United States Attorney


Dated:         6/17/2020
         Kansas City, Missouri




                                                   6


               Case 4:20-cr-00130-RK Document 5 Filed 06/17/20 Page 6 of 6
